Citation Nr: 1534681	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-16 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for joint pain affecting the back, neck, shoulders, elbows, wrists, and hands/fingers, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Paul Bunn, Accredited Representative


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to service connection for joint pain affecting the back, neck, shoulders, elbows, wrists, and hands/fingers.

This matter was previously before the Board in February 2015, when it was remanded for further development.  

The Veteran appeared at a hearing before the undersigned in November 2014.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is obliged to reject insufficiently detailed medical reports.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board also has a duty to ensure a VA medical opinion substantially complies with its prior directives when specific information was requested in a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Here, the May 2015 opinion provided pursuant to the Board's November 2014 remand is inadequate.  The Board directed the AOJ to obtain an opinion addressing the nature, extent, and likely etiology of the Veteran's competent reports of joint pain affecting the back, neck, shoulders, elbows, wrists, and hands/fingers.  If the examiner determined that the claimed joint pain was not attributable to a diagnosed medical condition, he or she was supposed to provide an opinion as to whether it was attributable to an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  The examiner was instructed to provide a rationale for the opinion that addressed the Veteran's competent reports of joint pain, as well as his documented exposure to nerve agents near Khamisiyah Iraq in March 1991.  The opinion provided simply reads "none found."  A one-sentence rationale section that precedes the opinion appears to allude to a prior preliminary diagnosis of rheumatoid arthritis being inaccurate, but its brevity and reliance on abbreviations and acronyms make it virtually indecipherable.  The examiner did not discuss whether the Veteran's reports of joint pain could be due to an undiagnosed illness related to his Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms, which is the crux of the Veteran's claim.  Ultimately, the opinion fails to address the questions posed by the Board and prohibits an informed decision on the Veteran's claim.  See Stefl, 21 Vet. App. at 123; Stegall, 11 Vet. App. at 27-71.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination, preferably with a different examiner, to determine the nature, extent, and likely etiology of his competent reports of joint pain affecting the back, neck, shoulders, elbows, wrists, and hands/fingers.

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement, and/or excess fatigability on use should be described.  The examiner must identify any objective evidence of pain or functional loss due to pain in the examination report.  If there is no objective evidence of pain or functional loss due to pain, the examiner must explicitly state this.  The specific functional impairment due to pain should expressed in terms of degrees of limitation of motion.  The examiner should also address whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express all functional losses in terms of additional degrees of limitation of motion beyond that shown clinically.  

If the examination results in clinical diagnosis/diagnoses of any disorder(s) that could be the etiological source of the Veteran's reports of pain for any of the claimed joints whether individually or cumulatively, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disorder originated during the Veteran's period of active duty service or is otherwise etiologically related to service.  

If such diagnosis/diagnoses cannot be rendered, the examiner should nevertheless identify all signs and symptoms of any currently present joint pains with a discussion regarding the duration of the condition.  Further, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's reports of joint pain affecting his back, neck, shoulders, elbows, wrists, and hands/fingers are attributable to an undiagnosed illness related to his Persian Gulf War service, to include exposure to nerve agents near Khamisiyah Iraq in March 1991, or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  

The examiner must provide a rationale for all opinions provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

If the requested opinion(s) cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

